--------------------------------------------------------------------------------

EXECUTION COPY

CREDIT AGREEMENT

among

WYETH,

THE LENDERS PARTY HERETO,

J.P. MORGAN SECURITIES INC.

AND

CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arrangers and Joint Bookrunners,

CITICORP USA INC.,
as Syndication Agent,

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

UBS LOAN FINANCE, LLC

and

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

Dated as of August 3, 2005

--------------------------------------------------------------------------------

          CREDIT AGREEMENT, dated as of August 3, 2005, among WYETH, a Delaware
corporation (the “Company”), the several banks and other financial institutions
from time to time parties to this Agreement (collectively, the “Lenders”;
individually, a “Lender”), J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL
MARKETS INC., as co-lead arrangers and joint bookrunners (in such capacity, the
“Co-Lead Arrangers”), CITICORP USA INC., a New York banking corporation, as
syndication agent (in such capacity, the “Syndication Agent”), COMMERZBANK AG,
NEW YORK AND GRAND CAYMAN BRANCHES, UBS LOAN FINANCE LLC and THE BANK OF NOVA
SCOTIA, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”) and JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”).


        W I T N E S S E T H:

          WHEREAS, the Company has requested the Lenders to make loans to it in
an amount up to $1,350,000,000 as more particularly described herein;


          WHEREAS, the Lenders are willing to make such loans on the terms and
conditions contained herein;


          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:


                         SECTION 1. DEFINITIONS

          1.1    Defined Terms . As used in this Agreement, terms defined in the
preamble to this Agreement have the meanings therein indicated, and the
following terms have the following meanings:


          “Absolute Rate Bid Loan Request”: any Bid Loan Request requesting the
Bid Loan Lenders to offer to make Bid Loans at an absolute rate (as opposed to a
rate composed of the Applicable Index Rate plus (or minus) a margin).


          “Act”: as defined in subsection 8.17.


          “Adjusted Capitalization ”: at any time, the sum of Consolidated
Adjusted Indebtedness plus Consolidated Net Worth.


          “Administrative Agent ”: as defined in the first paragraph of this
Agreement.


          “Affiliate”: as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.


          “Aggregate Commitments ”: at any time the sum of the Commitments then
in effect hereunder.


          “Aggregate Facilities Commitments ”: at any time the sum of the
Aggregate Commitments then in effect hereunder and of the commitments then in
effect under the Existing 5-Year Credit Agreement.


          “Aggregate Loans ”: at a particular time, the sum of the then
aggregate outstanding principal amount of Committed Rate Loans and Bid Loans.


          “Agreement ”: this Credit Agreement, as amended, supplemented or
modified from time to time in accordance with its terms.


          “Alternate Base Rate”: for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Base C/D Rate in
effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the rate
of interest per annum publicly announced from time to time by JPMCB as its prime
rate in effect at its principal office in New York City (each change in the
Prime Rate to be effective on the date such change is publicly announced); “Base
C/D Rate” shall mean the sum (rounded upwards, if necessary, to the next 1/16 of
1%) of (a) the product of (i) the Three-Month Secondary C/D Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the C/D Reserve Percentage and (b) the C/D Assessment Rate; “Three-Month
Secondary C/D Rate” shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the immediately preceding Business Day)
by the Board of Governors of the Federal Reserve System (the “Board”) through
the public information telephone line of the Federal Reserve Bank of New York
(which rate will, under the current practices of the Board of Governors of the
Federal Reserve System, be published in Federal Reserve Statistical Release
H.15(519) during the week following such day), or, if such rate shall not be so
reported on such day or such immediately preceding Business Day, the average of
the secondary market quotations for three-month certificates of deposit of major
money center banks in New York City received at approximately 10:00 A.M., New
York City time, on such day (or, if such day shall not be a Business Day, on the
immediately preceding Business Day) by the Administrative Agent from three New
York City negotiable certificate of deposit dealers of recognized standing
selected by it; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Base C/D Rate or the Federal Funds Effective Rate,
or both, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) or (c), or both, of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Three-Month Secondary C/D Rate or the Federal Funds Effective Rate shall be
effective on the opening of business on the date of such change.


          “Alternate Base Rate Loans”: Committed Rate Loans that bear interest
at an interest rate based on the Alternate Base Rate.


          “Applicable Index Rate”: in respect of any Bid Loan requested pursuant
to an Index Rate Bid Loan Request, the Eurodollar Rate applicable to the
Interest Period for such Bid Loan.


          “Applicable Margin”: for any day, (x) in the case of Alternate Base
Rate Loans, the rate per annum that is the higher of (i) 0% and (ii) 1.25% less
than the Applicable Margin for Eurodollar Loans at such time and (y) in the case
of Eurodollar Loans, the rate per annum set forth below opposite the Rating
Period then in effect, provided that during a Significant Usage Period, the
Applicable Margin for all such Loans shall be increased by 0.100%:


> > > Rating
> > >  Period Eurodollar
> > >  Rate
> > > Margin ----------------------------------------- -------------------------
> > > Category A Period 0.130% Category B Period 0.175% Category C Period 0.265%
> > > Category D Period 0.300% Category E Period 0.425% Category F Period 0.600%

          “Base C/D Rate ”: as defined in the definition of Alternate Base Rate.


          “Bid Loan ”: each Bid Loan made pursuant to subsection 2.2.


          “Bid Loan Confirmation”: each confirmation by the Company of its
acceptance of Bid Loan Offers, which Bid Loan Confirmation shall be
substantially in the form of Exhibit F and shall be delivered to the
Administrative Agent by facsimile transmission.


          “Bid Loan Date”: in respect of a Bid Loan, the day on which a Bid Loan
Lender makes such Bid Loan pursuant to subsection 2.2.


          “Bid Loan Lenders”: Lenders from time to time designated as Bid Loan
Lenders by the Company by written notice to the Administrative Agent (which
notice the Administrative Agent shall transmit to each such Bid Loan Lender).


          “Bid Loan Offer”: each offer by a Bid Loan Lender to make Bid Loans
pursuant to a Bid Loan Request, which Bid Loan Offer shall contain the
information specified in Exhibit D, in the case of an Absolute Rate Bid Loan
Request, or Exhibit E, in the case of an Index Rate Bid Loan Request, and shall
be delivered to the Administrative Agent by facsimile transmission or by
telephone immediately confirmed by facsimile transmission.


          “Bid Loan Request”: each request by the Company for Bid Loan Lenders
to submit bids to make Bid Loans, which shall contain the information in respect
of such requested Bid Loans specified in Exhibit B and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.


          “Borrowing Date ”: in respect of any Committed Rate Loan, the date
such Committed Rate Loan is made.


          “Business ”: as defined in subsection 3.10(b).


          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close; provided, however, that when used in connection with a rate
determination, borrowing or payment in respect of a Eurodollar Loan or an Index
Rate Bid Loan, the term “Business Day” shall also exclude any day on which
commercial banks are not open for dealings in Dollar deposits in the London
interbank market.


          “Category A Period”: subject to the Category Rules, at any time that
either (i) the S&P Credit Rating is A+ or better and the Short-Term Ratings are
Tier I or (ii) the Moody’s Credit Rating is A1 or better and the Short-Term
Ratings are Tier I.


          “Category B Period”: subject to the Category Rules, at any time that
either (i) the S&P Credit Rating is A or better or (ii) the Moody’s Credit
Rating is A2 or better and in either case a Category A Period is not then in
effect.


          “Category C Period”: subject to the Category Rules, at any time that
either (i) the S&P Credit Rating is A- or (ii) the Moody’s Credit Rating is A3.


          “Category D Period”: subject to the Category Rules, at any time that
either (i) the S&P Credit Rating is BBB+ or (ii) the Moody’s Credit Rating is
Baa1.


          “Category E Period”: subject to the Category Rules, at any time that
either (i) the S&P Credit Rating is BBB or (ii) the Moody’s Credit Rating is
Baa2.


          “Category F Period”: subject to the Category Rules, at any time either
(i) the S&P Credit Rating is BBB- or lower or (ii) the Moody’s Credit Rating is
Baa3 or lower.


          “Category Rules”: the Rating Period applicable at any time shall be:
(a) except as provided in clause (b), (c) and (d) below, the highest Rating
Period for which the Company meets either of the criteria set forth for such
Rating Period, (b) except as provided in clauses (c) and (d) below, if the
Credit Ratings differ by two or more Rating Period levels, the Rating Period
which is one Rating Period above the Rating Period in which the lower Credit
Ratings falls, (c) if one of the Credit Ratings falls in a Category F Period and
the other Credit Rating falls in a higher Rating Period, a Category F Period and
(d) if either S&P or Moody’s fails to have outstanding at the time a Credit
Rating due to the failure by the Company to provide requested information to, or
otherwise to fully cooperate with, such rating agency in establishing a Credit
Rating, a Category F Period. If the rating system of Moody’s, S&P and/or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, or if both Moody’s and S&P shall fail to have
outstanding a Credit Rating (other than by reason of the circumstances referred
to in clause (d) of the preceding sentence), the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the applicable Rating Period shall be
determined by reference to the ratings most recently in effect prior to such
change or cessation.


          “C/D Assessment Rate”: for any day, the net annual assessment rate
(rounded upward to the nearest 1/100th of 1%) determined by JPMCB to be payable
on such day to the Federal Deposit Insurance Corporation or any successor
(“FDIC”) for FDIC’s insuring time deposits made in Dollars at offices of JPMCB
in the United States.


          “C/D Reserve Percentage”: for any day that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor), for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in New York
City with deposits exceeding one billion Dollars in respect of new non-personal
time deposits in Dollars in New York City having a three month maturity and in
an amount of $100,000 or more.


          “Code ”: the Internal Revenue Code of 1986, as amended from time to
time.


          “Co-Documentation Agents”: as defined in the first paragraph of this
Agreement.


          “Co-Lead Arrangers”: as defined in the first paragraph of this
Agreement.


          “Commitment”: as to any Lender, the obligation of such Lender to make
Committed Rate Loans to the Company hereunder in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule I hereof (as the same may be modified), as such amount
may from time to time be reduced in accordance with this Agreement;
collectively, as to all the Lenders, the “Commitments”.


          “Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Aggregate Commitments (or
(x) at any time after the Termination Date, (y) at any time after the
Commitments shall have expired or terminated and (z) for the purposes of
declaring the Loans to be due and payable pursuant to Section 6, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding).


          “Commitment Period”: the period from and including the Effective Date
to, but not including the Termination Date, or such earlier date on which the
Commitments shall terminate as provided herein.


          “Commitment Transfer Supplement ”: a Commitment Transfer Supplement,
substantially in the form of Exhibit G.


          “Committed Rate Loans ”: Loans made pursuant to subsection 2.1(a).


          “Commonly Controlled Entity”: an entity, whether or not incorporated,
which is under common control with the Company within the meaning of Section
4001 of ERISA or is part of a group which includes the Company and which is
treated as a single employer under Section 414 of the Code.


          “Company ”: as defined in the first paragraph of this Agreement.


          “Consolidated Adjusted Indebtedness”: at any date of determination,
(i) Consolidated Indebtedness at such date minus (ii) all cash, cash equivalents
and marketable securities held by the Company and its Subsidiaries at such date
free of liens, restrictions and other encumbrances (other than as arising by
operation of law in the ordinary course of business).


          “Consolidated Indebtedness”: at any date of determination the
principal amount of all Indebtedness of the Company and its Subsidiaries
required in accordance with GAAP to be accounted for as debt, determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from Consolidated Indebtedness up to $500,000,000 in respect of
Financing Leases arising as a result of sale-leaseback transactions and which
would otherwise be included in the calculation of Consolidated Indebtedness.


          “Consolidated Net Worth”: at any date of determination, the
stockholders’ equity of the Company and its Subsidiaries determined in
accordance with GAAP and as would be reflected on a consolidated balance sheet
of the Company and its Subsidiaries plus the minority interests reflected on
such consolidated balance sheet; provided that there shall be excluded from
determining Consolidated Net Worth of the Company and its Subsidiaries (i) any
foreign currency translation adjustment which otherwise would be included
therein, (ii) the non-cash effects of any accounting standards adopted or issued
by the Financial Accounting Standards Board after September 9, 1994 and (iii)
the non-cash effects of any unusual charges or restructuring charges.


          “Consolidated Tangible Assets”: at the time of determination thereof,
the aggregate amount of all assets (as reflected on a consolidated balance sheet
of the Company and its Subsidiaries) after deducting therefrom all goodwill,
trade names, trademarks, patents, unamortized debt discount and expenses (to the
extent included in said aggregate amount of assets) and other like intangibles,
as set forth on the most recent consolidated balance sheet of the Company and
its Subsidiaries and computed in accordance with GAAP.


          “Continuing Director ”: as defined in subsection 6(h).


          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.


          “Credit Ratings ”: at any time, the then Moody's Credit Rating and the
then S&P Credit Rating.


          “Default”: any of the events specified in Section 6, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.


          “Dollars” and “$”: dollars in lawful currency of the United States of
America.


          “Effective Date”: the date on which each of the conditions specified
in subsection 4.1 are satisfied in full or waived in accordance with this
Agreement.


          “Eligible Transferee ”: shall mean and include a commercial bank,
financial institution or other “accredited investor” (as defined in Regulation D
of the Securities Act of 1933, as amended).


          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.


          “ERISA ”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.


          “Eurodollar Loans ”: Committed Rate Loans the rate of interest
applicable to which is based upon the Eurodollar Rate.


          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan or an Index Rate Bid Loan, the rate per
annum equal to the rate of interest determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate Service (or otherwise on such service), the “Eurodollar Rate” shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be agreed upon by the Administrative Agent and Company
or, in the absence of such agreement, the “Eurodollar Rate” shall instead be the
rate per annum equal to the average (rounded upward to the nearest 1/16 of 1%)
of the respective rates notified to the Administrative Agent by each of the
Reference Lenders as the rate at which such Reference Lender is offered Dollar
deposits at or about 10:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
the eurodollar and foreign currency and exchange operations of such Reference
Lender are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount (i) in the case
of Eurodollar Loans, comparable to the amount of the Eurodollar Loan of such
Reference Lender to be outstanding during such Interest Period and (ii) in the
case of an Index Rate Bid Loan by a Bid Loan Lender, equal to the amount of the
Index Rate Bid Loan or Loans of such Bid Loan Lender to which such Interest
Period applies.


          “Event of Default”: any of the events specified in Section 6;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


          “Existing 3-Year Credit Agreement”: the Credit Agreement, dated as of
March 3, 2003, among the Company, the lenders party thereto, JPMCB, as
administrative agent and Citibank, N.A., as syndication agent, as in effect
immediately prior to the occurrence of the Effective Date.


          “Existing 5-Year Credit Agreement”: the Credit Agreement, dated as of
February 11, 2004, among the Company, the lenders party thereto, JPMCB, as
administrative agent, JPMorgan Securities Inc. and Citigroup Global Markets
Inc., as co-lead arrangers and joint bookrunners, and Citicorp North America,
Inc., as syndication agent, as in effect from time to time.


          “Existing 5-Year Credit Agreement Amendment” shall mean the First
Amendment to the Existing 5-Year Credit Agreement, dated as of August 3, 2005,
among the Company, the lenders party thereto, JPMCB, as administrative agent,
and Citibank, N.A., as syndication agent.


          “Facility Fee ” as defined in subsection 2.4.


          “Facility Fee Percentage”: a percentage equal to at any time (i)
during a Category A Period, 0.070%, (ii) during a Category B Period, 0.075%,
(iii) during a Category C Period, 0.085%, (iv) during a Category D Period,
0.100%, (v) during a Category E Period, 0.125% and (vi) during a Category F
Period, 0.150%.


          “Federal Funds Effective Rate ”: as defined in the definition of
“Alternate Base Rate”.


          “Financing Lease”: any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.


          “Fitch ”: Fitch, Inc.


          “GAAP ”: generally accepted accounting principles in effect in the
United States of America from time to time.


          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.


          “Indebtedness”: of any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of acceptances issued or created
for the account of such Person and (e) all liabilities secured by any Lien on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.


          “Index Rate Bid Loan”: any Bid Loan made at an interest rate based
upon the Applicable Index Rate (as opposed to an absolute rate).


          “Index Rate Bid Loan Request”: any Bid Loan Request requesting the Bid
Loan Lenders to offer to make Index Rate Bid Loans at an interest rate equal to
the Applicable Index Rate plus (or minus) a margin.


          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.


          “Insolvent ”: pertaining to a condition of Insolvency.


          “Interest Payment Date”: (a) as to any Alternate Base Rate Loan, the
last day of each March, June, September and December to occur while such Loan is
outstanding and the Termination Date, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day which is three months after the first day of such Interest
Period and the last day of such Interest Period.


          “Interest Period ”: (a) with respect to any Eurodollar Loan,


                  (i)        initially, the period commencing on the Borrowing
Date or conversion date, as the case may be, with respect to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Company in the notice of borrowing or notice of conversion given with respect
thereto; and


                  (ii)        thereafter, each period commencing on the last day
of the immediately preceding Interest Period applicable to such Eurodollar Loan
and ending one, two, three or six months thereafter, as selected by the Company
by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto; and


          (b)        with respect to any Bid Loan, the period commencing on the
Bid Loan Date with respect to such Bid Loan and ending on the date not less than
7 nor more than 180 days thereafter, as specified by the Company in such Bid
Loan Request;


                       provided that the foregoing provisions are subject to the
following:

                  (A)        if any Interest Period pertaining to a Eurodollar
Loan or an Index Rate Bid Loan would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


                  (B)         any Interest Period pertaining to a Eurodollar
Loan or an Index Rate Bid Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;


                  (C)        if any Interest Period pertaining to a Bid Loan
made pursuant to an Absolute Rate Bid Loan Request would otherwise end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day;


                  (D)         if the Company shall fail to give notice as
provided above, the Company shall be deemed to have selected an Alternate Base
Rate Loan to replace the affected Eurodollar Loan; and


                  (E)        any Interest Period in respect of any Loan that
would otherwise extend beyond the Termination Date shall end on the Termination
Date.


          “JPMCB ”: JPMorgan Chase Bank, N.A.


          “Lender ”: as defined in the first paragraph of this Agreement.


          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).


          “Loans ”: the collective reference to the Committed Rate Loans and the
Bid Loans.


          “Majority Lenders ”: at any time, the Lenders whose Commitment
Percentages hereunder aggregate in excess of 50%.


          “Material Adverse Effect”: a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement or (c) the validity or
enforceability of this Agreement or the rights or remedies of the Administrative
Agent or the Lenders hereunder.


          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.


          “Moody's ”:Moody's Investors Service, Inc.


          “Moody’s Credit Rating”: at any time, the rating level (it being
understood that numerical modifiers and (+) (-) modifiers shall constitute
rating levels) then assigned by Moody’s to the Company’s senior unsecured
long-term debt.


          “Moody’s Credit Rating”: at any time, the rating level (it being
understood that numerical modifiers and (+) (-) modifiers shall constitute
rating levels) then assigned by Moody’s to the Company’s senior unsecured
long-term debt.


          “Multiemployer Plan ”: a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


          “Participant ”: as defined in subsection 8.6(b).


          “PBGC ”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


          “Permitted Liens ”:


          1.        Liens for taxes not yet due or which are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Company or its Subsidiaries,
as the case may be, in conformity with GAAP (or, in the case of Subsidiaries
with significant operations outside of the United States of America, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of organization);


          2.        carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings;


          3.        pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;


          4.        deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; and


          5.        any extension, renewal or replacement (or successive
extensions, renewals or replacements), in whole or in part, of any Lien referred
to in the foregoing clauses; provided that the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement, and that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (plus improvements on
such property).


          “Person”: an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.


          “Plan”: at any particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Company or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


          “Prime Rate”: as defined in the definition of Alternate Base Rate.


          “Properties ”: as defined in subsection 3.10(a).


          “Purchasing Lenders ”: as defined in subsection 8.6(c).


          “Rating Period ”: at any time, any of the Category A Period, the
Category B Period, the Category C Period, the Category D Period, the Category E
Period or the Category F Period as then in effect.


          “Reference Lenders ”: JPMCB and Citicorp USA Inc.


          “Register ”: as defined in subsection 8.6(d).


          “Reorganization ”: with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.


          “Replaced Lender ”: and “Replacement Lender”: each as defined in
subsection 2.18.


          “Reportable Event ”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under subsections .22, .23, .25, .27, or .28 of PBGC Reg. §4043.


          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


          “Responsible Officer ”: the Executive Vice President and CFO, the
Treasurer, the Comptroller, the Assistant Comptroller or the Assistant Treasurer
of the Company.


          “S&P ”: Standard & Poor's Ratings Services, a division of McGraw-Hill,
Inc.


          “S&P Credit Rating”: at any time, the rating level (it being
understood that numerical modifiers and (+) (-) modifiers shall constitute
rating levels) then assigned by S&P to the Company’s senior unsecured long-term
debt.


          “SEC ”: the Securities and Exchange Commission (and any successor
thereto).


          “Short-Term Ratings”: at any time, the rating level then assigned by
each of S&P, Moody’s and Fitch to the Company’s senior unsecured short-term
debt.


          “Significant Subsidiary”: any Subsidiary that satisfies the
requirements of Rule 1-02(w) of Regulation S-X as adopted by the SEC under the
provisions of the Securities Act of 1933 and the Securities Exchange Act of 1934
as in force on the date of this Agreement.


          “Significant Usage Period”: any date on which the Aggregate Loans plus
the aggregate outstanding principal amount of the loans under the Existing
5-Year Credit Agreement exceed 50% of the Aggregate Facilities Commitments.


          “Single Employer Plan ”: any Plan which is subject to Title IV of
ERISA, but is not a Multiemployer Plan.


          “Subsidiary”: as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Company. Notwithstanding the foregoing, Unrestricted Subsidiaries shall
not be considered Subsidiaries of the Company for purposes of this Agreement,
except that any Unrestricted Subsidiary shall be treated as a consolidated
Subsidiary of the Company for purposes of calculating compliance with subsection
5.9 (and the definitions required to make such calculations) until such time as
the Company certifies to the Administrative Agent that with respect to such
Unrestricted Subsidiary, (x) the Company no longer desires to treat such Person
as a consolidated Subsidiary for such purpose and (y) no creditor of such Person
has recourse (whether pursuant to a guaranty or similar arrangement, or
otherwise) to the Company or any of its Significant Subsidiaries with respect to
any material obligations of such Person.


          “Syndication Agent”: as defined in the first paragraph of this
Agreement.


          “Taxes ”: as defined in subsection 2.17(a).


          “Termination Date ”: the earlier of (a) the fifth anniversary of the
Effective Date and (b) the date on which the Commitments shall terminate in
accordance with the provisions of this Agreement.


          “Three-Month Secondary C/D Rate ”: as defined in the definition of
Alternate Base Rate.


          “Tier I ”: at any time when at least two of the Short-Term Ratings are
at or above the A-1, P-1 or F-1 levels.


          “Tranche ”: the collective reference to Eurodollar Loans whose
Interest Periods begin and end on the same day.


          “Transferee ”: as defined in subsection 8.6(f).


          “Transfer Effective Date ”: as defined in each Commitment Transfer
Supplement.


          “2.17  Certificate ”: as defined in subsection 2.17(b).


          “Type ”: as to any Loan, its nature as an Alternate Base Rate Loan or
Eurodollar Loan, as the case may be.


          “Unrestricted Subsidiary”: Any Person designated by the Company, in
each case so long as (i) a majority of the equity interests are owned by the
Company and its Subsidiaries and (ii) the Company and its Subsidiaries are
unable to exercise control over such Person without material restriction.


          1.2   Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.


          (b)        As used herein and in any certificate or other document
made or delivered pursuant hereto, accounting terms relating to the Company and
its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.


          (c)        The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Exhibit references are to this Agreement unless
otherwise specified.


          (d)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


           SECTION 2.  THE COMMITTED RATE LOANS; THE BID LOANS; AMOUNT AND TERMS


          2.1   The Committed Rate Loans . (a) During the Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
loans (individually, a “Committed Rate Loan”) to the Company from time to time
in an aggregate principal amount at any one time outstanding not to exceed
(after giving effect to the simultaneous use of the proceeds thereof to repay
Loans) such Lender’s Commitment, provided that no Committed Rate Loan shall be
made hereunder which would result in the Aggregate Loans (after giving effect to
the simultaneous use of the proceeds thereof to repay Loans) being in excess of
the Aggregate Commitments then in effect. The Company may use the Commitments to
borrow, repay and reborrow Committed Rate Loans from time to time during the
Commitment Period, all in accordance with the terms and conditions hereof.


          (b)        The Committed Rate Loans may be (i) Eurodollar Loans, (ii)
Alternate Base Rate Loans or (iii) a combination thereof.


          (c)        The Company may borrow Committed Rate Loans on any Business
Day; provided, however, that the Company, shall give the Administrative Agent
irrevocable notice thereof (which notice must be received by the Administrative
Agent (i) prior to 12:00 Noon, New York City time, three Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans and (ii) prior to
11:00 A.M., New York City time, on the requested Borrowing Date, in the case of
Alternate Base Rate Loans). Each such notice shall be given by facsimile
transmission substantially in the form of Exhibit A (with appropriate
insertions) or shall be given by telephone (specifying the information set forth
in Exhibit A) promptly confirmed by notice given by facsimile transmission
substantially in the form of Exhibit A (with appropriate insertions). On the day
of receipt of any such notice from the Company, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
share of each borrowing available to the Administrative Agent for the account of
the Company at the office of the Administrative Agent set forth in subsection
8.2 by 11:00 A.M. (or 3:00 P.M., in the case of Alternate Base Rate Loans), New
York City time, on the Borrowing Date requested by the Company in funds
immediately available to the Administrative Agent as the Administrative Agent
may direct. The proceeds of all such Committed Rate Loans will then be promptly
made available to the Company by the Administrative Agent at the office of the
Administrative Agent specified in subsection 8.2 by crediting the account of the
Company on the books of such office of the Administrative Agent with the
aggregate of the amount made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.


          (d)        All Committed Rate Loans shall be due and payable upon the
Termination Date.


          2.2   The Bid Loans . (a) The Company may borrow Bid Loans from time
to time on any Business Day during the Commitment Period in the manner set forth
in this subsection and in amounts such that the Aggregate Loans at any time
outstanding shall not exceed (after giving effect to the simultaneous use of the
proceeds thereof to repay Loans) the Aggregate Commitments at such time,
provided, however, that the aggregate principal amount of the outstanding Bid
Loans of a Bid Loan Lender may (but shall not be required to) exceed its
Commitment.


          (b)        (i)       The Company shall request Bid Loans by delivering
a Bid Loan Request to the Administrative Agent, not later than 12:00 Noon (New
York City time) four Business Days prior to the proposed Bid Loan Date (in the
case of an Index Rate Bid Loan Request), and not later than 10:00 A.M. (New York
City time) one Business Day prior to the proposed Bid Loan Date (in the case of
an Absolute Rate Bid Loan Request). Each Bid Loan Request may solicit bids for
Bid Loans in an aggregate principal amount of $50,000,000 or an integral
multiple of $5,000,000 in excess thereof and for not more than three alternative
Interest Periods for such Bid Loans. The Interest Period for each Bid Loan shall
end not less than 7 days (one month in the case of Index Rate Bid Loans) nor
more than 180 days (six months in the case of Index Rate Bid Loans) after the
Bid Loan Date therefor (and in any event subject to the proviso to the
definition of “Interest Period” in subsection 1.1). The Administrative Agent
shall promptly notify each Bid Loan Lender by facsimile transmission of the
contents of each Bid Loan Request received by it.


                  (ii)        In the case of an Index Rate Bid Loan Request,
upon receipt of notice from the Administrative Agent of the contents of such Bid
Loan Request, any Bid Loan Lender that elects, in its sole discretion, to do so,
shall irrevocably offer to make one or more Bid Loans to the Company at the
Applicable Index Rate plus or minus a margin for each such Bid Loan determined
by such Bid Loan Lender, in its sole discretion. Any such irrevocable offer
shall be made by delivering a Bid Loan Offer to the Administrative Agent before
10:30 A.M. (New York City time) three Business Days before the proposed Bid Loan
Date, setting forth the maximum amount of Bid Loans for each Interest Period,
and the aggregate maximum amount for all Interest Periods, which such Lender
would be willing to make (which amount may, subject to subsection 2.2(a), exceed
such Lender’s Commitment) and the margin above or below the Applicable Index
Rate at which such Bid Loan Lender is willing to make each such Bid Loan; the
Administrative Agent shall advise the Company before 11:15 A.M. (New York City
time) three Business Days before the proposed Bid Loan Date of the contents of
each such Bid Loan Offer received by it. If the Administrative Agent in its
capacity as a Bid Loan Lender shall, in its sole discretion, elect to make any
such offer, it shall advise the Company of the contents of its Bid Loan Offer
before 10:15 A.M. (New York City time) three Business Days before the proposed
Bid Loan Date.


                  (iii)        In the case of an Absolute Rate Bid Loan Request,
upon receipt of notice from the Administrative Agent of the contents of such Bid
Loan Request, any Bid Loan Lender that elects, in its sole discretion, to do so,
shall irrevocably offer to make one or more Bid Loans to the Company at a rate
or rates of interest for each such Bid Loan determined by such Bid Loan Lender
in its sole discretion. Any such irrevocable offer shall be made by delivering a
Bid Loan Offer to the Administrative Agent before 9:30 A.M. (New York City time)
on the proposed Bid Loan Date, setting forth the maximum amount of Bid Loans for
each Interest Period, and the aggregate maximum amount for all Interest Periods,
which such Bid Loan Lender would be willing to make (which amount may, subject
to subsection 2.2(a), exceed such Bid Loan Lender’s Commitment) and the rate or
rates of interest at which such Bid Loan Lender is willing to make each such Bid
Loan; the Administrative Agent shall advise the Company before 10:15 A.M.
(New York City time) on the proposed Bid Loan Date of the contents of each such
Bid Loan Offer received by it. If the Administrative Agent in its capacity as a
Bid Loan Lender shall, in its sole discretion, elect to make any such offer, it
shall advise the Company of the contents of its Bid Loan Offer before 9:15 A.M.
(New York City time) on the proposed Bid Loan Date.


                  (iv)        The Company shall before 11:45 A.M. (New York City
time) three Business Days before the proposed Bid Loan Date (in the case of Bid
Loans requested by an Index Rate Bid Loan Request) and before 10:45 A.M. (New
York City time) on the proposed Bid Loan Date (in the case of Bid Loans
requested by an Absolute Rate Bid Loan Request) either, in its absolute
discretion:


                  (A)        cancel such Bid Loan Request by giving the
Administrative Agent telephone notice to that effect, or


                  (B)         accept one or more of the offers made by any Bid
Loan Lender or Bid Loan Lenders pursuant to clause (ii) or clause (iii) above,
as the case may be, by giving telephone notice to the Administrative Agent
(immediately confirmed by delivery to the Administrative Agent of a Bid Loan
Confirmation) of the amount of Bid Loans for each relevant Interest Period to be
made by each Bid Loan Lender (which amount shall be equal to or less than the
maximum amount for such Interest Period specified in the Bid Loan Offer of such
Bid Loan Lender, and for all Interest Periods included in such Bid Loan Offer
shall be equal to or less than the aggregate maximum amount specified in such
Bid Loan Offer for all such Interest Periods) and reject any remaining offers
made by Bid Loan Lenders pursuant to clause (ii) or clause (iii) above, as the
case may be; provided, however, that (x) the Company may not accept offers for
Bid Loans for any Interest Period in an aggregate principal amount in excess of
the maximum principal amount requested for such Interest Period in the related
Bid Loan Request, (y) if the Company accepts any of such offers, it must accept
offers strictly based upon pricing for such relevant Interest Period and no
other criteria whatsoever and (z) if two or more Bid Loan Lenders submit offers
for any Interest Period at identical pricing and the Company accepts any of such
offers but does not wish to borrow the total amount offered by such Bid Loan
Lenders with such identical pricing, the Company shall accept offers from all of
such Bid Loan Lenders in amounts allocated among them pro rata according to the
amounts offered by such Bid Loan Lenders (or as nearly pro rata as shall be
practicable, after giving effect to the requirement that Bid Loans made by a Bid
Loan Lender on a Bid Loan Date for each relevant Interest Period shall be in a
principal amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof).


                  (v)         If the Company notifies the Administrative Agent
that a Bid Loan Request is cancelled pursuant to clause (iv)(A) above, the
Administrative Agent shall give prompt telephone notice thereof to the Bid Loan
Lenders, and the Bid Loans requested thereby shall not be made.


                  (vi)         If the Company accepts pursuant to clause (iv)(B)
above one or more of the offers made by any Bid Loan Lender or Bid Loan Lenders,
the Administrative Agent shall promptly notify by telephone each Bid Loan Lender
which has made such an offer of the aggregate amount of such Bid Loans to be
made on such Bid Loan Date for each Interest Period and of the acceptance or
rejection of any offers to make such Bid Loans made by such Bid Loan Lender.
Each Bid Loan Lender which is to make a Bid Loan shall, before 12:00 Noon
(New York City time) on the Bid Loan Date specified in the Bid Loan Request
applicable thereto, make available to the Administrative Agent at its office set
forth in subsection 8.2 the amount of Bid Loans to be made by such Bid Loan
Lender, in immediately available funds. The Administrative Agent will make such
funds available to the Company promptly on such date at the Administrative
Agent’s aforesaid address. As soon as practicable after each Bid Loan Date, the
Administrative Agent shall notify each Lender of the aggregate amount of Bid
Loans advanced on such Bid Loan Date and the respective Interest Periods
therefor.


          (c)        Within the limits and on the conditions set forth in this
subsection, the Company may from time to time borrow under this subsection,
repay pursuant to paragraph (d) below, and reborrow under this subsection.


          (d)        The Company shall repay to the Administrative Agent for the
account of each Bid Loan Lender which has made a Bid Loan to it on the last day
of the Interest Period for such Bid Loan (such Interest Period being that
specified by the Company for repayment of such Bid Loan in the related Bid Loan
Request) the then unpaid principal amount of such Bid Loan. The Company shall
not have the right to prepay any principal amount of any Bid Loan without the
prior consent of the Bid Loan Lender with respect thereto.


          (e)        The Company shall pay interest on the unpaid principal
amount of each Bid Loan made to it from the applicable Bid Loan Date to the
stated maturity date thereof, at the rate of interest determined pursuant to
paragraph (b) above (calculated on the basis of a 360 day year for actual days
elapsed), payable on the interest payment date or dates specified by the Company
for such Bid Loan in the related Bid Loan Request. If all or a portion of the
principal amount of any Bid Loan or any interest payable thereon shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, without limiting any rights of any Lender under this
Agreement, bear interest at a rate per annum which is (x) in the case of overdue
principal, 2% above the rate which would otherwise be applicable to such Bid
Loan until the scheduled maturity date with respect thereto and for each day
thereafter at a rate per annum which is 2% above the Alternate Base Rate or (y)
in the case of overdue interest, 2% above the Alternate Base Rate plus the
Applicable Margin, in each case from the date of such non-payment until such
amount is paid in full (as well after as before judgment).


          2.3   Denomination of Committed Rate Loans. Each borrowing of
Committed Rate Loans shall be in an aggregate principal amount of $50,000,000 or
a whole multiple of $5,000,000 in excess thereof.


          2.4   Fees. The Company agrees to pay to the Administrative Agent, for
the ratable benefit of the Lenders, a facility fee (the “Facility Fee”) in an
amount equal to the Facility Fee Percentage, of the Aggregate Commitments from
and including the Effective Date to but excluding the Termination Date, payable
quarterly in arrears on the last day of each March, June, September and
December, and on the Termination Date. Such quarterly payment made hereunder
shall be a payment in consideration for holding open the availability of the
Commitments or making the Loans for the quarterly period completed on the date
payment is due.


          2.5   Changes of Commitments. (a) The Company shall have the right to
terminate or reduce the unused portion of the Commitments at any time or from
time to time upon not less than three Business Days’ prior notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction (which shall be
in a minimum amount of $50,000,000 or a whole multiple of $5,000,000 in excess
thereof) and shall be irrevocable and effective only upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Committed Rate Loans made on the effective date thereof, the then outstanding
principal amount of the Aggregate Loans would exceed the Aggregate Commitments
then in effect.


          (b)        The Commitments once terminated or reduced pursuant to this
subsection may not be reinstated.


          2.6   Optional Prepayments. (a) The Company may prepay Committed Rate
Loans or (with the consent of the Bid Loan Lender in respect thereof) Bid Loans
upon receipt by the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable) of irrevocable notice from the Company prior to 11:30
A.M. (New York City time) on the date of such prepayment.


          (b)        If any Eurodollar Loan shall be prepaid on any day under
this subsection 2.6 other than the last day of the Interest Period applicable
thereto, or prior to the conversion thereof if a notice of conversion has been
delivered with respect thereto pursuant to subsection 2.9, the Company shall, on
the date of such payment, also pay all interest accrued on such Eurodollar Loan
to the date of such payment and all amounts payable pursuant to subsection 2.16
in connection therewith.


          2.7   Minimum Principal Amount of Tranches. All borrowings, payments
and prepayments in respect of Committed Rate Loans shall be in such amounts and
be made pursuant to such elections so that after giving effect thereto the
aggregate principal amount of the Committed Rate Loans comprising any Tranche
shall not be less than $50,000,000 or a whole multiple of $5,000,000 in excess
thereof.


          2.8   Committed Rate Loan Interest Rates and Payment Dates. (a)  Each
Committed Rate Loan comprising each Eurodollar Tranche shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such day plus the Applicable Margin.


          (b)        The Alternate Base Rate Loans shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.


          (c)        If all or a portion of the principal amount of any
Committed Rate Loan which is a Eurodollar Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
principal amount of such Committed Rate Loan shall be converted to an Alternate
Base Rate Loan at the end of the Interest Period applicable thereto.


          (d)        If all or a portion of (i) the principal amount of any
Committed Rate Loan, (ii) any interest payable thereon or (iii) any fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this subsection plus 2% or (y) in the case of overdue interest, fees or other
amounts, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such amount is paid in full (after
as well as before judgment).


          (e)        Interest on each Committed Rate Loan shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to paragraph (d) of this subsection shall be payable from time to time on
demand.


          2.9   Conversion Options. (a) The Company may elect from time to time
to convert Alternate Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable written notice of such election received
by the Administrative Agent prior to 12:00 Noon, New York City time, three
Business Days prior to the proposed conversion date. The Company may elect from
time to time to convert Eurodollar Loans to Alternate Base Rate Loans by giving
the Administrative Agent prior irrevocable notice of such election received by
the Administrative Agent prior to 12:00 Noon, New York City time, one Business
Day prior to the proposed conversion date. If the date upon which an Alternative
Base Rate Loan is to be converted to a Eurodollar Loan is not a Business Day in
London, then such conversion shall be made on the next succeeding Business Day
in London and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan. All or any part of outstanding Eurodollar Loans and Alternate
Base Rate Loans may be converted as provided herein, provided that (i) no Loan
may be converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Lenders
have determined that such conversion is not appropriate and (ii) partial
conversions shall be in an aggregate principal amount of $50,000,000 or a whole
multiple of $5,000,000 in excess thereof.


          (b)        Any Eurodollar Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Company with the notice provisions contained in subsection 2.9(a); provided,
that no Eurodollar Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, and the Administrative Agent or the
Majority Lenders have determined that such a continuation is not appropriate, in
which case such Loan shall be automatically converted to an Alternate Base Rate
Loan on the last day of the then current Interest Period with respect thereto.


          2.10   Computation of Interest and Fees. (a) Interest payable
hereunder with respect to Alternate Base Rate Loans shall be calculated on the
basis of a year of 365/6 days for the actual days elapsed. All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the Lenders of each
determination of a Eurodollar Rate on the Business Day of the determination
thereof. Any change in the interest rate on a Committed Rate Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such
change.


          (b)        Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Company and the Lenders in the absence of manifest
error. The Administrative Agent shall, at the request of the Company, deliver to
the Company a statement showing the quotations and the computations used by the
Administrative Agent in determining any interest rate.


          (c)        If any Reference Lender’s Commitment shall terminate for
any reason whatsoever (otherwise than with termination of all the Commitments),
such Reference Lender shall thereupon cease to be a Reference Lender, and if for
any reason there shall cease to be at least two Reference Lenders, then the
Administrative Agent (after consultation with the Company and the Lenders)
shall, by notice to the Company and the Lenders, designate another Lender as a
Reference Lender (who shall be reasonably acceptable to the Company) so that
there shall at all times be at least two Reference Lenders.


          (d)        Each Reference Lender shall use its best efforts to furnish
quotations of rates to the Administrative Agent when and as contemplated hereby.
If any of the Reference Lenders shall be unable or otherwise fails to supply
such rates to the Administrative Agent upon its request, the rate of interest
shall, subject to the provisions of subsection 2.13, be determined on the basis
of the quotations of the remaining Reference Lenders or Reference Lender.


          2.11   Pro Rata Treatment, Payments and Evidence of Debt. (a) Each
borrowing of Committed Rate Loans and any reduction of the Commitments shall be
made pro rata according to the respective Commitment Percentages of the Lenders.
Each payment by the Company under this Agreement shall be applied, first, to any
fees then due and owing by the Company pursuant to subsection 2.4, second, to
interest then due and owing in respect of the Loans and, third, to principal
then due and owing in respect of the Loans. Each payment by the Company on
account of any fees pursuant to subsection 2.4 shall be made pro rata in
accordance with the respective amounts due and owing. Each payment (other than
prepayments) by the Company on account of principal of and interest on the
Committed Rate Loans shall be made pro rata according to the respective amounts
due and owing. Each prepayment on account of principal of the Loans (except to
the extent designated to be applied to Bid Loans) shall be applied, first, to
such of the Committed Rate Loans as the Company may designate (to be applied pro
rata among the Lenders), and, second, after all Committed Rate Loans shall have
been paid in full, to Bid Loans, pro rata according to the respective amounts
outstanding; provided, that prepayments made pursuant to subsection 2.14 shall
be applied in accordance with such subsection; and provided further that nothing
herein shall be deemed to permit optional prepayments on account of Bid Loans
without the prior consent of the Bid Loan Lender with respect thereto.


          (b)        All payments (including prepayments) to be made by the
Company on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in subsection 2.17(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in subsection 8.2 in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans
or Index Rate Bid Loans payable on the next preceding Business Day as a result
of the following sentence) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension. If any payment on a
Eurodollar Loan or an Index Rate Bid Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.


          (c)        Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder. The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
entries made in the accounts maintained pursuant to the two preceding sentences
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Company to repay the Loans in accordance with the
terms of this Agreement.


          (d)        Any Lender (including any Replacement Lender) may request
that Loans made by it be evidenced by a promissory note. In such event, the
Company shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form reasonably satisfactory to the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
subsection 8.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


          2.12   Non-Receipt of Funds by the Administrative Agent. (a) Unless
the Administrative Agent shall have been notified by a Lender prior to the time
a Committed Rate Loan is to be made by such Lender (which notice shall be
effective upon receipt) that such Lender does not intend to make the proceeds of
such Committed Rate Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent at such time, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Company a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such Borrowing Date, such
Lender shall pay to the Administrative Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Effective Rate during such
period, times (ii) the amount of such Lender’s Commitment Percentage of such
borrowing, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including such Borrowing Date to the date on which such
Lender’s Commitment Percentage of such borrowing shall have become immediately
available to the Administrative Agent and the denominator of which is 360. If
such Lender’s Commitment Percentage is not in fact made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall be entitled to recover such amount with
interest thereon at the rate per annum applicable to Alternate Base Rate Loans
hereunder, on demand, from the Company.


          (b)        Unless the Administrative Agent shall have been notified by
the Company prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Company does not intend
to make such payment, the Administrative Agent may assume that the Company has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Company has not in fact made
such payment to the Administrative Agent, such Lender shall, on demand, repay to
the Administrative Agent the amount made available to such Lender. If such
amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (i) the daily
average Federal Funds Effective Rate during such period, times (ii) the amount
made available to such Lender by the Administrative Agent pursuant to this
paragraph (b), times (iii) a fraction, the numerator of which is the number of
days that elapse from and including the date on which such amount was made
available to such Lender to the date on which such amount shall have been repaid
to the Administrative Agent by such Lender and become immediately available to
the Administrative Agent and the denominator of which is 360.


          (c)        A certificate of the Administrative Agent submitted to the
Company or any Lender with respect to any amount owing under this subsection
shall be conclusive in the absence of manifest error.


          2.13   Inability to Determine Interest Rate. (a) Notwithstanding any
other provision of this Agreement, if (i) the Administrative Agent reasonably
determines that, for any reason whatsoever, a rate for Eurodollar Loans cannot
be determined as provided in the definition of Eurodollar Rate for any Interest
Period or (ii) the Majority Lenders shall determine (which determination shall
be conclusive) that the rates for the purpose of computing the Eurodollar Rate
do not adequately and fairly reflect the cost to such Lenders of funding
Eurodollar Loans that the Company has requested be outstanding as a Eurodollar
Tranche during such Interest Period, the Administrative Agent shall forthwith
give telephone notice of such determination, confirmed in writing, to the
Company and the Lenders at least two Business Days prior to the first day of
such Interest Period. Unless the Company shall have notified the Administrative
Agent upon receipt of such telephone notice that it wishes to rescind or modify
its request regarding such Eurodollar Loans, any Loans that were requested to be
made as Eurodollar Loans shall be made as Alternate Base Rate Loans and any
Loans that were requested to be converted into or continued as Eurodollar Loans
shall be converted into Alternate Base Rate Loans. Until any such notice has
been withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, Eurodollar Loans.


          (b)        In the event that the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Company) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for any Interest Period with respect to a proposed Bid Loan to
be made pursuant to an Index Rate Bid Loan Request, the Administrative Agent
shall forthwith give telephone notice of such determination, confirmed in
writing, to the Company and the Bid Loan Lenders at least two Business Days
prior to the proposed Bid Loan Date, and such Bid Loans shall not be made on
such Bid Loan Date. Until any such notice has been withdrawn by the
Administrative Agent, no further Index Rate Bid Loan Requests shall be submitted
by the Company.


          2.14   Illegality. Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any relevant Governmental Authority to
any Lender shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement or to obtain in the interbank eurodollar
market the funds with which to make such Loans, (a) such Lender shall promptly
notify the Administrative Agent and the Company thereof, (b) the commitment of
such Lender hereunder to make Eurodollar Loans or continue Eurodollar Loans as
such shall forthwith be cancelled and (c) such Lender’s Committed Rate Loans
then outstanding as Eurodollar Loans, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law into Alternate Base Rate Loans. The Company hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs reasonably incurred by such Lender in making
any repayment in accordance with this subsection including, but not limited to,
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its Eurodollar Loans hereunder. A certificate as to
any additional amounts payable pursuant to this subsection submitted by such
Lender, through the Administrative Agent, to the Company shall be conclusive in
the absence of manifest error. Each Lender agrees to use reasonable efforts to
avoid or to minimize any amounts which may otherwise be payable pursuant to this
subsection; provided, however, that such efforts shall not cause the imposition
on such Lender of any additional costs or legal or regulatory burdens deemed by
such Lender to be material.


          2.15   Requirements of Law. (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:


                  (i)        does or shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender which are not otherwise covered by subsection 2.15(b); or


                  (ii)        does or shall impose on such Lender any other
condition;


  and the result of any of the foregoing is to increase the cost to such Lender
of making or maintaining Loans or to reduce any amount receivable hereunder,
then, in any such case, the Company shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its Eurodollar
Loans; provided however, that the Company shall have no obligation under this
subsection 2.15 to pay such Lender any additional amounts with respect to any
such additional cost or reduced amount receivable resulting from taxes addressed
in subsection 2.17. A certificate as to any additional amounts payable pursuant
to this subsection submitted by such Lender, through the Administrative Agent,
to the Company shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this subsection; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.


          (b)        In addition to amounts which may become payable from time
to time pursuant to paragraph (a) of this subsection, the Company agrees to pay
to each Lender which requests compensation under this paragraph (b) (by notice
to the Company), on the last day of each Interest Period with respect to any
Eurodollar Loan made by such Lender, so long as such Lender shall be required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
Board of Governors of the Federal Reserve System (or, so long as such Lender may
be required by such Board of Governors or by any other Governmental Authority to
maintain reserves against any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender which includes any Eurodollar Loans),
an additional amount (determined by such Lender and notified to the Company)
representing such Lender’s calculation or, if an accurate calculation is
impracticable, reasonable estimate (using such reasonable means of allocation as
such Lender shall determine) of the actual costs, if any, incurred by such
Lender during such Interest Period as a result of the applicability of the
foregoing reserves to such Eurodollar Loans, which amount in any event shall not
exceed the product of the following for each day of such Interest Period:


                  (i)        the principal amount of the Eurodollar Loans made
by such Lender to which such Interest Period relates outstanding on such day;
and


                  (ii)        the difference between (x) a fraction (expressed
as a decimal) the numerator of which is the Eurodollar Rate (expressed as a
decimal) applicable to such Eurodollar Loan and the denominator of which is one
minus the maximum rate (expressed as a decimal) at which such reserve
requirements are imposed by such Board of Governors or other Governmental
Authority on such date minus (y) such numerator; and


                  (iii)        a fraction the numerator of which is one and the
denominator of which is 360.


          (c)        If any Lender shall have determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after demand
by such Lender, the Company shall pay to such Lender such additional amount as
shall be certified by such Lender as being required to compensate it for such
reduction.


          (d)        Notwithstanding anything to the contrary contained herein,
the Company shall not have any obligation to pay to any Lender amounts owing
under this subsection 2.15 for any period which is more than 60 days prior to
the date upon which the request for payment therefor is delivered to the
Company; provided that in no event shall the Company have any obligation to pay
to any Lender amounts owing under subsection 2.15(b) for any period which is
prior to the commencement of the Interest Period in effect at the time a demand
for payment is made by such Lender.


          (e)        The agreements in this subsection shall survive the
termination of this Agreement and payment of the Loans and all other amounts
payable hereunder.


          2.16   Indemnity. The Company hereby agrees to indemnify each Lender
and to hold such Lender harmless from any funding loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Company in
payment of the principal amount of or interest on any Loan by such Lender in
accordance with the terms of subsections 2.1(d), 2.2(d), 2.2(e) and 2.8(e), as
the case may be, (b) default by the Company in making a borrowing after the
Company has given a notice in accordance with subsection 2.1 or 2.2, (c) default
by the Company in making any prepayment after the Company has given a notice in
accordance with subsection 2.6 and/or (d) the making by the Company of a
prepayment of a Committed Rate Loan (including without limitation, any
prepayment of an Alternate Base Rate Loan after notice of conversion to a
Eurodollar Loan has been delivered with respect thereto pursuant to subsection
2.9), or the conversion thereof, on a day which is not the last day of the
Interest Period with respect thereto, in each case including, but not limited
to, any such loss or expense arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its Loans
hereunder. A certificate as to any additional amounts payable pursuant to this
subsection submitted by any Lender, through the Administrative Agent, to the
Company (which certificate must be delivered to the Administrative Agent within
thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this subsection
shall survive termination of this Agreement and payment of the Loans and all
other amounts payable hereunder.


          2.17   Taxes. (a) All payments made by the Company hereunder will be,
except as provided in subsection 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or net profits of a Lender (or
franchise, capital or other similar taxes imposed in lieu of a tax on net income
or net profits), pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed, the Company agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, after withholding or deduction for or on account of any
Taxes, will not be less than the amount that would have been paid had no such
withholding or deduction of Taxes been made. The Company will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Company. The Company agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.


          (b)        Each Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for United States federal
income tax purposes agrees to deliver to the Company and the Administrative
Agent on or prior to the Effective Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
subsection 8.6(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN (with respect to
the benefit of any income tax treaty) (or successor forms) certifying to such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Agreement, or (ii) if the Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, either
Internal Revenue Service Form W-8ECI or W-8BEN (with respect to the benefit of
any income tax treaty) pursuant to clause (i) above, or (x) a certificate
substantially in the form of Exhibit C (any such certificate, a “2.17
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exception under Sections 871(h) or 881(c) of the Code) (or successor form)
certifying to such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Agreement. In addition, each Lender agrees that it will deliver upon the
Company’s request updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement, or it shall immediately notify the Company and the Administrative
Agent of its inability to deliver any such Form or Certificate, in which case
such Lender shall not be required to deliver any such Form or Certificate
pursuant to this subsection 2.17(b). Notwithstanding anything to the contrary
contained in subsection 2.17(a), but subject to the immediately succeeding
sentence, (x) the Company shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and (y) the Company
shall not be obligated pursuant to subsection 2.17(a) hereof to gross-up
payments to be made to or otherwise indemnify a Lender in respect of such Taxes
to the extent that such Lender has not provided to the Company U.S. Internal
Revenue Service Forms (and, if applicable, a 2.17 Certificate) that establish a
complete exemption from such deduction or withholding. Notwithstanding anything
to the contrary contained in the preceding sentence or elsewhere in this
subsection 2.17, the Company agrees to pay additional amounts and to indemnify
each Lender in the manner set forth in subsection 2.17(a) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of the incremental amount of Taxes deducted or withheld or required to be
deducted or withheld by it as a result of any changes after the Effective Date,
or in the case of a Lender that is an assignee or transferee of an interest
under this Agreement pursuant to subsection 8.6(c), after the date of such
assignment or transfer to such Lender, in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes even if such Lender
is unable, as a result of such changes, to deliver the forms or 2.17 Certificate
described in clause (i) or (ii) of the first sentence of this subsection
2.17(b).


          (c)        Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its lending office) to avoid or to minimize any
amounts which might otherwise be payable pursuant to this subsection; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.


          (d)        If the Company pays any additional amount pursuant to this
subsection 2.17 with respect to a Lender, such Lender shall use reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment; provided that such Lender shall have no obligation to
use such reasonable efforts if either (i) it is in an excess foreign tax credit
position or (ii) it believes in good faith, in its sole discretion, that
claiming a refund or credit would cause adverse tax consequences to it. In the
event that such Lender receives such a refund or credit, such Lender shall pay
to the Company an amount that such Lender reasonably determines is equal to the
net tax benefit obtained by such Lender as a result of such payment by the
Company. In the event that no refund or credit is obtained with respect to the
Company’s payments to such Lender pursuant to this subsection 2.17, then such
Lender shall provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this subsection 2.17 shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this subsection 2.17(d) to
the Company or any other party.


          (e)        The agreements in this subsection shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


          2.18   Replacement of Lenders. In the event that any Lender shall
submit a request for additional reimbursement under subsection 2.15(a), (b) or
(c) or subsection 2.17, the Company shall have the right to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferee or
Transferees, (collectively, the “Replacement Lender”) reasonably acceptable to
the Administrative Agent, provided that:


                  (i)        at the time of any replacement pursuant to this
subsection 2.18, the Replacement Lender shall enter into one or more Commitment
Transfer Supplements pursuant to subsection 8.6(c) (and with all fees payable
pursuant to subsection 8.6(e) to be paid by the Replacement Lender) pursuant to
which the Replacement Lender shall acquire all of the Commitments and
outstanding Committed Rate Loans of the Replaced Lender hereunder and (if the
Company so requests) under the Existing 5-Year Credit Agreement, and in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (x) an amount equal to the principal of, and all
accrued but unpaid interest on, all outstanding Committed Rate Loans of the
Replaced Lender hereunder and thereunder, and (y) an amount equal to all accrued
but unpaid Facility Fees (if any) owing to the Replaced Lender pursuant to
subsection 2.4 hereof and thereof; and


                  (ii)        all obligations of the Company owing to the
Replaced Lender hereunder and (if the Company so requests) under the Existing
5-Year Credit Agreement (including the aforesaid increased fees but other than
(x) those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid and (y)
accrued but not due interest on, and the principal of, all Bid Loans of the
Replaced Bank then outstanding (which will be paid when and as due by the
Company)) shall be paid in full to such Replaced Lender by the Company
concurrently with such replacement; provided, that, no such payment shall be
required in respect of periods commencing (x) prior to the commencement of the
Interest Period in respect of which such payment is sought, in the case of any
payment pursuant to subsection 2.15(b), or (y) prior to the date which is 60
days prior to the date of such payment request, in all other cases.


          The Company will also be required to provide reimbursement to such
Replaced Lender for any additional amounts owing pursuant to subsection 2.15(a),
(b) or (c) or subsection 2.17 for the period subsequent to such request through
the date of such replacement. Upon the execution of the respective Commitment
Transfer Supplements and the payment of amounts referred to in clauses (i) and
(ii) above, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (and the obligation,
if any, owed it in respect of any outstanding Bid Loan), which shall survive as
to such Replaced Lender. The Administrative Agent agrees with the Company to use
diligent efforts to assist the Company in locating any necessary Replacement
Lender.


           SECTION 3.   REPRESENTATIONS AND WARRANTIES


          To induce the Lenders to enter into this Agreement and to make the
Loans herein provided for, the Company hereby represents and warrants to the
Administrative Agent and to each Lender that:


          3.1   Financial Condition. The consolidated balance sheet of the
Company and its consolidated Subsidiaries as at December 31, 2004 and as at
March 31, 2005 and the related consolidated statements of income and of cash
flows for the fiscal year or three-month period ended on such date, reported on
(in the case of such annual statements) by PricewaterhouseCoopers LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows for the fiscal year or three-month
period then ended, subject in the case of the March 31, 2005 statements to
normal year-end adjustments. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as disclosed
therein). Neither the Company nor any of its consolidated Subsidiaries had, at
the date of the balance sheets referred to above, any material Guarantee
Obligation, contingent liabilities or liability for taxes, long-term lease or
unusual forward or long-term commitment, including, without limitation, any
material interest rate or foreign currency swap or exchange transaction, which
is not reflected in the foregoing statements or in the notes thereto.


          3.2   No Change. Since December 31, 2004, there has been no
development or event which has had a Material Adverse Effect.


          3.3   Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate, limited liability company or partnership power and authority and the
legal right to own and operate all its material property, to lease the material
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation, limited
liability company or partnership and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing would not, in the aggregate, have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


          3.4   Power; Authorization; Enforceable Obligations. The Company has
full power and authority and the legal right to make, deliver and perform this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of this Agreement by
the Company or with the validity or enforceability of this Agreement against the
Company. This Agreement has been duly executed and delivered on behalf of the
Company. This Agreement constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


          3.5   No Legal Bar; No Default . The execution, delivery and
performance of this Agreement, the borrowings thereunder and the use of the
proceeds of the Loans will not violate any Requirement of Law or any Contractual
Obligation of the Company or its Significant Subsidiaries, and will not result
in, or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation. Neither the Company nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.


          3.6   No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Company, threatened by or against the Company or
any of its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to this Agreement or any Loan or any of the
transactions contemplated hereby or (b) except as previously disclosed in
filings with the SEC, which would reasonably be expected to have a Material
Adverse Effect.


          3.7   Investment Company Act. The Company is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.


          3.8   Federal Regulations. No part of the proceeds of any Loan
hereunder will be used directly or indirectly for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of any such proceeds shall be used to purchase or
carry any “Margin Stock”, as that term is defined in said Regulation U.


          3.9   ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which would reasonably be expected to have
a Material Adverse Effect. Except for the Company’s Supplemental Executive
Retirement Plan, the present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by an amount which would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Commonly Controlled Entity
is currently subject to any liability for a complete or partial withdrawal from
a Multiemployer Plan which would reasonably be expected to have a Material
Adverse Effect.


          3.10   Environmental Matters. Except to the extent that all of the
following, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect:


          (a)        To the best knowledge of the Company, the facilities and
properties owned, leased or operated by the Company or any of its Subsidiaries
(the “Properties”) do not contain any Materials of Environmental Concern in
amounts or concentrations which (i) constitute a violation of, or (ii) could
give rise to liability under, any Environmental Law.


          (b)        To the best knowledge of the Company, the Properties and
all operations at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the business operated by the Company or any of its Subsidiaries (the
“Business”).


          (c)        Neither the Company nor any of its Subsidiaries has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Company have knowledge or reason to believe that any such notice will
be received or is being threatened.


          (d)        To the best knowledge of the Company, Materials of
Environmental Concern have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could give
rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law.


          (e)        No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Company, threatened, under any
Environmental Law to which the Company or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.


          (f)        To the best knowledge of the Company, there has been no
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of the Company or
any Subsidiary in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws.


          3.11   Purpose of Loans. This Agreement, and/or the proceeds of the
Loans, will be used (i) for the Company’s general corporate and working capital
purposes and (ii) to support commercial paper, if any.


          3.12   Restrictions on Subsidiaries. There are no restrictions on the
Company or any of its Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets (x) between the Company and any of its
Subsidiaries or (y) between any Subsidiaries of the Company, other than (i)
applicable restrictions of law imposed on Subsidiaries by the jurisdictions in
which such Subsidiaries are incorporated or do business or (ii) other
restrictions which, in the aggregate, do not encumber a material amount of cash
or other assets.


           SECTION 4.   CONDITIONS PRECEDENT


          4.1   Conditions to Effective Date. This Agreement shall become
effective upon the satisfaction of the following conditions precedent:


          (a)        Execution of Agreement. The Administrative Agent shall have
received one or more counterparts of this Agreement, executed by a duly
authorized officer of each party hereto.


          (b)        Officer’s Certificate. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of a duly authorized
officer of the Company, dated the Effective Date, substantially in the form of
Exhibit H with appropriate insertions and attachments.


          (c)        Legal Opinion of Counsel. The Administrative Agent shall
have received, with a copy for each Lender, an opinion of William M. Haskel,
Vice President and Associate General Counsel of the Company, dated the Effective
Date and addressed to the Administrative Agent and the Lenders, substantially in
the form of Exhibit I. Such opinion shall also cover such other matters incident
to the transactions contemplated by this Agreement as the Administrative Agent
shall reasonably require.


          (d)        Fees. The Administrative Agent shall have received all fees
due and payable on or prior to the Effective Date, and, to the extent invoiced
at least two Business Days prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.


          (e)        Existing 3-Year Credit Agreement. All commitments under the
Existing 3-Year Credit Agreement shall have terminated, and Loans under, and as
defined in, the Existing 3-Year Credit Agreement (if any) shall have been repaid
in full, together with all fees and other amounts owing thereunder.


          (f)        Amendment to Existing 5-Year Credit Agreement. The
Amendment Effective Date under, and as defined in, the Existing 5-Year Credit
Agreement Amendment shall have occurred or shall concurrently occur.


          (g)        Subsection 4.2 Conditions. The conditions specified in
subsections 4.2(a) and (b) shall be satisfied on the Effective Date as if Loans
were to be made on such date.


          (h)        Additional Matters. All other documents and legal matters
in connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.


          4.2   Conditions to All Loans. The obligation of each Lender to make
any Loan to be made by it hereunder (including the initial Loan to be made by it
hereunder) is subject to the satisfaction of the following conditions precedent
on the date of making such Loan:


          (a)        Representations and Warranties. The representations and
warranties made by the Company herein (except for, in the case of any Loan made
after the Effective Date, the representations and warranties set forth in
subsections 3.2 and 3.6) or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Loan as if made on and as of
such date.


          (b)        No Default or Event of Default. No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the Loan to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.


          (c)        Additional Conditions to Bid Loans. If such Loan is made
pursuant to subsection 2.2, all conditions set forth in such subsection shall
have been satisfied.


          (d)        Additional Conditions to Committed Rate Loans. If such Loan
is made pursuant to subsection 2.1, all conditions set forth in such subsection
shall have been satisfied.


          Each acceptance by the Company of a Loan shall be deemed to constitute
a representation and warranty by the Company as of the date of such Loan that
the applicable conditions in paragraphs (a), (b), (c) and/or (d) of this
subsection have been satisfied.


           SECTION 5.    COVENANTS


          The Company hereby covenants and agrees that on the Effective Date,
and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated and the Loans, together with interest, Facility Fees
and all other amounts owing to the Administrative Agent or any Lender hereunder,
are paid in full, the Company shall and, in the case of subsections 5.3, 5.4,
5.5 and 5.6, shall cause each of its Significant Subsidiaries to, and in the
case of subsections 5.7, 5.8 and 5.10 shall cause each of its Subsidiaries to:


          5.1    Financial Statements. Furnish to the Administrative Agent:


          (a)        as soon as available, but in any event within 120 days
after the end of each fiscal year of the Company, a copy of the consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows of the Company and its consolidated Subsidiaries for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification, by PricewaterhouseCoopers
LLP or another firm of independent certified public accountants of nationally
recognized standing;


          (b)        as soon as available, but in any event not later than 60
days after the end of each of the first three quarterly periods of each fiscal
year of the Company, a copy of the Company’s Report on Form 10-Q, as filed with
the SEC; and


          (c)        together with each financial statement delivered pursuant
to clauses (a) and (b), any certification to the SEC of such financial
statements by the Company’s chief executive officer and chief financial officer,
in each case to the extent required to be made publicly available as part of or
accompanying such financial statements;


  all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or a Responsible Officer, as the case may be, and
disclosed therein).


          5.2   Certificates; Other Information. Furnish to the Administrative
Agent; provided that, with respect to any report, financial statement or other
information required to be delivered pursuant to subsection 5.2(c) which has
been posted on the Company’s website on the Internet at the website address at
www.wyeth.com, at sec.gov/edaux/searches.htm or at another website identified in
a notice delivered to the Administrative Agent and accessible by the
Administrative Agent without charge shall be deemed to have been furnished by
the Company (it being agreed that upon the request of the Administrative Agent,
the Company shall deliver paper copies of any such report, financial statement
or other information to the Administrative Agent):


          (a)        concurrently with the delivery of the financial statements
referred to in subsection 5.1(a) above, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate;


          (b)        concurrently with the delivery of the financial statements
referred to in subsection 5.1(a) above and the Report on Form 10-Q for the
Company’s fiscal quarters referred to in subsection 5.1(b) above, a certificate
of a Responsible Officer of the Company stating that, to the best of such
Responsible Officer’s knowledge, the Company during such period observed or
performed all of its covenants and other agreements, and satisfied every
material condition, contained in this Agreement to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and such
certificate shall include the calculation required to indicate compliance with
subsection 5.9;


          (c)        within thirty days after the same are sent, copies of all
reports (other than those otherwise provided pursuant to subsection 5.1 and
those which are of a promotional nature) and other financial information which
the Company sends to its stockholders, and within thirty days after the same are
filed, copies of all financial statements, non-confidential periodic reports and
reports filed on Form 8-K which the Company may make to, or file with, the SEC
or any analogous Governmental Authority (other than those otherwise provided
pursuant to subsection 5.1); and


          (d)        promptly, such additional financial and other information
as the Administrative Agent, on behalf of any Lender, may from time to time
reasonably request.


          5.3   Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature and any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such obligations, except when the amount or validity of such obligations and
costs is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Company or its Subsidiaries, as the case may be.


          5.4   Conduct of Business and Maintenance of Existence. Preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its businesses; comply with all Contractual
Obligations and Requirements of Law applicable to it except to the extent that
failure to comply therewith would not, in the aggregate, have a Material Adverse
Effect; not enter into any business which is material to the Company and its
Subsidiaries taken as a whole, other than business in which the Company and its
Subsidiaries are engaged on the date hereof and businesses directly related to
such existing businesses.


          5.5   Maintenance of Property; Insurance. Keep all material property
useful and necessary in its business in good working order and condition;
maintain with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request, full information as to the insurance carried; provided,
however, that the Company and its Subsidiaries may maintain self insurance plans
to the extent companies of similar size and in similar businesses do so.


          5.6   Inspection of Property; Books and Records; Discussions. Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its businesses and activities; and permit,
during regular business hours and upon reasonable notice by the Administrative
Agent, the Administrative Agent to visit and inspect any of its properties and
examine and make abstracts from any of its books and records (other than
materials protected by the attorney-client privilege and materials which the
Company may not disclose without violation of a confidentiality obligation
binding upon it) at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Company and its Significant Subsidiaries with officers
and employees of the Company and its Significant Subsidiaries and with its
independent certified public accountants.


          5.7   Notices. Give notice to the Administrative Agent (which shall
promptly transmit such notice to each Lender) of:


          (a)        within five Business Days after the Company knows or has
reason to know thereof, the occurrence of any material Default or Event of
Default;


          (b)        promptly, any default or event of default under any
Contractual Obligation of the Company or any of its Significant Subsidiaries
which would reasonably be expected to have a Material Adverse Effect;


          (c)        promptly, any litigation, or any investigation or
proceeding known to the Company, affecting the Company or any of its Significant
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect;


          (d)        as soon as possible and in any event within 30 days after
the Company knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Company or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the terminating, Reorganization or Insolvency of, any Plan; and


          (e)        promptly, any other development or event which would
reasonably be expected to have a Material Adverse Effect.


  Each notice pursuant to this subsection shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company proposes to take with
respect thereto.


          5.8   Environmental Laws. (a) Comply with, and ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;


          (b)        Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings would not
reasonably be expected to have a Material Adverse Effect; and


          (c)        Defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective employees, agents, officers and
directors, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Company, any of its
Significant Subsidiaries or the Properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor. The agreements in this paragraph
shall survive repayment of the Loans and all other amounts payable hereunder.


          5.9   Consolidated Adjusted Indebtedness to Adjusted Capitalization.
Not permit the ratio of (i) Consolidated Adjusted Indebtedness to (ii) Adjusted
Capitalization at any time to exceed .60 to 1:00.


          5.10   Liens, Etc. Not create or suffer to exist any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or assign any right to receive income, in each case to secure or provide
for the payment of any Indebtedness of any Person, other than (i) purchase money
Liens or purchase money security interests upon or in any property acquired or
held by it or any Subsidiary in the ordinary course of business to secure the
purchase price of such property or to secure indebtedness incurred solely for
the purpose of financing the acquisition of such property, (ii) Liens existing
on such property at the time of its acquisition (other than any such Lien
created in contemplation of such acquisition), (iii) Liens existing on the
Effective Date hereof, (iv) Liens on property financed through the issuance of
industrial revenue bonds in favor of the holders of such bonds or any agent or
trustee therefor, (v) Liens securing Indebtedness in an aggregate amount not in
excess of 15% of the Company’s Consolidated Tangible Assets, (vi) Liens on
property subject to escrow or similar arrangements established in connection
with litigation settlements, (vii) Liens incurred pursuant to a receivables
securitization or (viii) Permitted Liens.


           SECTION 6.   EVENTS OF DEFAULT


          Upon the occurrence of any of the following events:


          (a)        The Company shall fail to pay any principal on any Loan
when due in accordance with the terms hereof on the maturity date thereof; or
the Company shall fail to pay any interest on any Loan or any fee or other
amount payable hereunder when due in accordance with the terms hereof and such
failure shall continue unremedied for five Business Days (or in the case of any
other amount that is not interest or a fee, three Business Days after the
Company has received from the Administrative Agent notice of said default); or


          (b)        Any representation or warranty made or deemed made by the
Company herein or which is contained in any certificate, document or financial
or other statement furnished at any time under or in connection with this
Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or


          (c)        The Company shall (i) default in the due performance or
observance of subsection 5.9 (provided that no Default or Event of Default shall
arise or exist under this subsection 6(c)(i) in respect of such a breach if
prior to the time the Company is required to give notice to the Lenders under
subsection 5.7(a) of such breach, such breach has been cured (determined on a
pro forma basis)), or (ii) default in any material respect in the observance or
performance of any other term, covenant or agreement contained in this Agreement
(other than as described in subsections 6(a) or 6(c)(i) above), and such default
shall continue unremedied for a period of 30 days or more; or


          (d)        The Company or any of its Significant Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than the Loans) in a principal amount outstanding of at least
$100,000,000 in the aggregate for the Company and its Significant Subsidiaries
or in the payment of any matured Guarantee Obligation in a principal amount
outstanding of at least $100,000,000 in the aggregate for the Company and its
Significant Subsidiaries beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness in a principal amount outstanding of at least $100,000,000 in the
aggregate for the Company and its Significant Subsidiaries or Guarantee
Obligation in a principal amount outstanding of at least $100,000,000 in the
aggregate for the Company and its Significant Subsidiaries or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or


          (e)        (i) The Company or any of its Significant Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any such Significant Subsidiary shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Company or any such Significant Subsidiary any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Company or any such Significant Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
such Significant Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any such
Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or


          (f)        One or more judgments or decrees shall be entered against
the Company or any of its Significant Subsidiaries involving in the aggregate a
liability (not paid when due or covered by insurance) of $100,000,000 or more
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or


          (g)        (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Company or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Majority Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Company, any of its Significant Subsidiaries or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Majority Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could have a Material Adverse Effect; or


          (h)        Either (i) a “person” or a “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of more than 25% of the then outstanding voting stock of the Company or
(ii) a majority of the Board of Directors of the Company shall consist of
individuals who are not Continuing Directors; “Continuing Director” means, as of
any date of determination, (i) an individual who on the date two years prior to
such determination date was a member of the Company’s Board of Directors and
(ii) any new Director whose nomination for election by the Company’s
shareholders was approved by a vote of at least 75% of the Directors then still
in office who either were Directors on the date two years prior to such
determination date or whose nomination for election was previously so approved;


  then, and in any such event, (A) if such event is an Event of Default
specified in clause (i) or (ii) of paragraph (e) above in respect of the
Company, automatically the Commitments shall immediately terminate and the Loans
(with accrued interest thereon), and all other amounts owing under this
Agreement shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be taken:
(i) with the consent of the Majority Lenders, the Administrative Agent may, or
upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Company declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Majority Lenders, the Administrative Agent may, or upon the request of
the Majority Lenders, the Administrative Agent shall, by notice of default to
the Company, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section 6, presentment, demand, protest and all other notices of
any kind are hereby expressly waived.


           SECTION 7.   THE ADMINISTRATIVE AGENT


          7.1   Appointment. Each Lender hereby irrevocably designates and
appoints JPMCB as the Administrative Agent of such Lender under this Agreement,
and each such Lender irrevocably authorizes JPMCB, as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent. None of
the Syndication Agent, the Co-Documentation Agent or the Co-Lead Arrangers shall
have any duties under this Agreement or assume (or be deemed to have assumed)
any obligation or relationship of agency or trust with or for the Company or any
of its Subsidiaries.


          7.2   Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.


          7.3   Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or for any failure
of the Company to perform its obligations hereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Company of any of the agreements contained
in, or conditions of, this Agreement (other than the receipt by the
Administrative Agent of the documents specified in subsection 4.1), or to
inspect the properties, books or records of the Company.


          7.4   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Loan as the owner thereof for all purposes unless (a) a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent and (b) the Administrative Agent shall have received the
written agreement of such assignee to be bound hereby as fully and to the same
extent as if such assignee were an original Lender party hereto, in each case in
form satisfactory to the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first receive such advice or concurrence of the Majority Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Majority
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.


          7.5   Notice of Default . The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


          7.6   Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representation or warranty to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Company
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Company. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Company which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.


          7.7   Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this subsection, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of this Agreement or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s gross negligence or willful
misconduct. The agreements in this subsection shall survive the termination of
this Agreement and payment of the Loans and all other amounts payable hereunder.


          7.8   Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Company as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.


          7.9   Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 15 days’ notice to the Company and the
Lenders. If the Administrative Agent shall resign as Administrative Agent under
this Agreement, then the Majority Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor (so long as no
Default or Event of Default then exists under subsection 6(a) or (e)) shall be
approved by the Company, whereupon such successor shall succeed to the rights,
powers and duties of the Administrative Agent, and the term “Administrative
Agent” shall mean such successor effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.


           SECTION 8.   MISCELLANEOUS


          8.1   Amendments and Waivers. Neither this Agreement nor any terms
hereof may be amended, supplemented, waived or modified except in accordance
with the provisions of this subsection. The Majority Lenders may, or, with the
written consent of the Majority Lenders, the Administrative Agent may, from time
to time, (a) enter into with the Company written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of the Lenders or of the Company hereunder
or (b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate of any interest or fee
payable hereunder (other than interest at the increased post-default rate) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
consent of each Lender directly affected thereby, or (ii) amend, modify or waive
any provision of this subsection or reduce the percentage specified in the
definition of Majority Lenders, or consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, or (iii) amend, modify or waive
any provision of Section 7 without the written consent of the then
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Company, the Lenders and the Administrative Agent. In the case of any
waiver, the Company, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.


          8.2   Notices. Except as otherwise provided in Section 2, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by telecopy), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when received
by the respective party to whom sent, addressed as follows in the case of the
Company and the Administrative Agent, and as set forth on Schedule II hereof in
the case of the Lenders, or to such other address as may be hereafter notified
by the respective parties hereto and any future holders of the Loans:


The Company: Wyeth
Five Giralda Farms
Madison, New Jersey 07940
Attention: Vice President and Treasurer
Telecopier: (973) 660-7174
Telephone: (973) 660-5402

with a copy to: Senior Vice President and General Counsel
Telecopier: (973) 660-7050
Telephone: (973) 660-6138

The Administrative Agent: JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: Thomas Hou
Telecopier: (212) 270-6072
Telephone: (212) 270-6637

And

JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77449
Attention: Cherry Arnaez
Telecopier: (713) 750-2782
Telephone: (713) 750-2789


          8.3   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


          8.4   Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Loans and the making of the Loans,
provided that all such representations and warranties shall terminate on the
date upon which the Commitments have been terminated and all amounts owing
hereunder and under any Loans have been paid in full.


          8.5   Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement and any such
other documents, including, without limitation, the fees and disbursements of a
single counsel to the Administrative Agent and to the several Lenders (or, to
the extent that such counsel determines that the interests of the Administrative
Agent and the Lenders materially differ, or that such representation would
reasonably be expected to be unadvisable from any party’s point of view, a
single counsel to the Administrative Agent and a single counsel to the several
Lenders), and (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents, and (d) to pay,
indemnify, and hold each Lender, the Administrative Agent, each of their
respecative affiliates, and each officer, director, employee, agent and other
representative of the foregoing Persons (each, an “indemnified party”) harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and any such other documents
and the use, or proposed use, of proceeds of the Loans (all the foregoing,
collectively, the “indemnified liabilities”); provided, however, that the
Company shall have no obligation hereunder to any indemnified party with respect
to indemnified liabilities arising from (i) the gross negligence or willful
misconduct of such indemnified party, (ii) legal proceedings commenced against
such indemnified party by any security holder or creditor thereof arising out of
and based upon rights afforded such security holder or creditor solely in its
capacity as such or (iii) legal proceedings commenced against any Lender by any
other Lender or the Administrative Agent.


          8.6   Successors and Assigns; Participations; Purchasing Lenders. (a)
This Agreement shall be binding upon and inure to the benefit of the Company,
the Lenders, the Administrative Agent and their respective successors and
assigns, except that the Company may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender.


          (b)        Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Commitment of such Lender, or any other interest
of such Lender hereunder. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof and the
Company and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. No Lender shall transfer or grant any participation under which
the Participant shall have rights to approve any amendment to or waiver of this
Agreement except to the extent such amendment or waiver would (i) extend the
scheduled maturity of any Loan in which such Participant is participating, or
reduce the stated rate or extend the time of payment of interest or Facility
Fees thereon (except in connection with a waiver of interest at the increased
post-default rate) or reduce the principal amount thereof, or increase the
amount of the Participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without consent of any Participant if
the Participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Company of any of its rights
and obligations under this Agreement. In the case of any such participation, the
Participant shall not have any rights under this Agreement (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by the Company hereunder shall be
determined as if such Lender had not sold such participation, provided that each
Participant shall be entitled to the benefits of subsections 2.15, 2.16 and 8.5
with respect to its participation in the Commitments and the Loans outstanding
from time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.


          (c)        Any Lender may, in the ordinary course of its commercial
banking business and in accordance with applicable law, at any time sell,
pursuant to a Commitment Transfer Supplement, to (i) any Lender or any affiliate
thereof all or any part of its rights and obligations under this Agreement, and
(ii) with the consent of the Administrative Agent and, so long as no Default or
Event of Default under subsection 6(a) or (e) is then in existence, the Company
(in each case, which consent shall not be unreasonably withheld or delayed), to
one or more additional banks or financial institutions (“Purchasing Lenders”),
all or any part of its rights and obligations under this Agreement, in the case
of the aforementioned clause (ii), in minimum amounts of $10,000,000 (or, if
less, the entire amount of such Lender’s obligations) so long as, in the case of
each of the aforementioned clauses (i) and (ii) hereof, after giving effect
thereto, the remaining Commitment of such selling Lender shall not be less than
$10,000,000, unless such selling Lender has not retained any Commitment
hereunder, and a Commitment Transfer Supplement has been executed by such
Purchasing Lender, such transferor Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an affiliate thereof, by the Company and the
Administrative Agent), and delivered to the Administrative Agent for its
acceptance and recording in the Register. Upon such execution, delivery,
acceptance and recording, from and after the Transfer Effective Date specified
in such Commitment Transfer Supplement, (x) the Purchasing Lender thereunder
shall be a party hereto and, to the extent provided in such Commitment Transfer
Supplement, have the rights and obligations of a Lender hereunder with a
Commitment as set forth therein, and (y) the transferor Lender thereunder shall,
to the extent provided in such Commitment Transfer Supplement, be released from
its obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all or the remaining portion of a transferor Lender’s rights
and obligations under this Agreement, such transferor Lender shall cease to be a
party hereto). Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement.


          (d)        The Administrative Agent shall maintain at its address
referred to in subsection 8.2 a copy of each Commitment Transfer Supplement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.


          (e)        Upon its receipt of a Commitment Transfer Supplement
executed by a transferor Lender and a Purchasing Lender (and, in the case of a
Purchasing Lender that is not then a Lender or an affiliate thereof, by the
Company and the Administrative Agent), together with payment to the
Administrative Agent (by the transferor Lender or the Purchasing Lender, as
agreed between them) of a registration and processing fee of $3,500 for each
Purchasing Lender listed in such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement, (ii)
record the information contained therein in the Register and (iii) give prompt
notice of such acceptance and recordation to the Lenders and the Company.


          (f)        The Company authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Company and its Affiliates which has been delivered to such
Lender by or on behalf of the Company pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Company in connection with
such Lender’s credit evaluation of the Company and its Affiliates prior to
becoming a party to this Agreement; in each case subject to subsection 8.14.


          (g)        At the time of each assignment pursuant to this subsection
8.6 to a Person which is not already a Lender hereunder and which is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for Federal income tax purposes, the respective assignee Lender shall
provide to the Company and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable, a 2.17 Certificate) described in
subsection 2.17.


          (h)        Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Agreement (including, without limitation,
any right to payment of principal and interest under any Loan) to any Federal
Reserve Bank in accordance with applicable laws.


          8.7   Adjustments; Set-off. (a) Each Lender agrees that if any Lender
(a “benefited Lender”) shall at any time receive any payment of all or part of
its Committed Rate Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in clause (e) of Section 6, or
otherwise) in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Committed Rate Loans, or interest thereon (except as expressly provided in
subsection 2.18), such benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Committed Rate Loan, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Company agrees that each Lender so purchasing a portion of another Lender’s
Committed Rate Loan may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.


          (b)        In addition to any rights and remedies of the Lenders
provided by law (including, without limitation, other rights of set-off), each
Lender shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Company,
or any part thereof in such amounts as such Lender may elect, against and on
account of the obligations and liabilities of the Company to such Lender
hereunder and claims of every nature and description of such Lender against the
Company, in any currency, whether arising hereunder, under the Loans or under
any documents contemplated by or referred to herein or therein, as such Lender
may elect, whether or not such Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The aforesaid right of set-off may be exercised by such Lender
against the Company or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver or execution, judgment or
attachment creditor of the Company, or against anyone else claiming through or
against the Company or any such trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor, notwithstanding the fact that such right of set-off shall
not have been exercised by such Lender prior to the occurrence of any Event of
Default. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.


          8.8   Table of Contents and Section Headings. The table of contents
and the Section and subsection headings herein are intended for convenience only
and shall be ignored in construing this Agreement.


          8.9   Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.


          8.10   Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


          8.11   Integration. This Agreement represents the agreement of the
Company, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Company or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein.


          8.12   Governing Law. This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.


          8.13   Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Company with respect to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, and, by execution and delivery of this Agreement, the Company accepts,
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to
be bound by any final judgment rendered thereby in connection with this
Agreement from which no appeal has been taken or is available. The Company
irrevocably agrees that all process in any such proceedings in any such court
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to it at its address
set forth in subsection 8.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto, such service being hereby
acknowledged by the Company to be effective and binding service in every
respect. Each of the Company, the Administrative Agent and the Lenders
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens which it
may now or hereafter have to the bringing of any such action or proceeding in
any such jurisdiction. Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Company in the court of any other jurisdiction.


          8.14   Confidentiality. Each of the Lenders agrees that it will
maintain in confidence, and will not disclose without the prior consent of the
Company (other than to its employees, auditors or counsel or to another Lender
or to any affiliate of a Lender) any information with respect to the Company and
its Subsidiaries which is furnished pursuant to this Agreement or any documents
contemplated by or referred to herein or therein and which is designated by the
Company to the Lenders in writing as confidential, except that any Lender may
disclose any such information (a) as has become generally available to the
public other than by a breach of this subsection 8.14, (b) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
such Lender (or any of its affiliates) or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in connection with any litigation with respect to this Agreement or
in response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, or (d) to any prospective Transferee in connection
with any contemplated transfer pursuant to subsection 8.6, provided that such
prospective Transferee shall have been made aware of this subsection 8.14 and
shall have agreed to be bound by its provisions as if it were a party to this
Agreement.


          8.15   Acknowledgments. The Company hereby acknowledges that:


          (a)        it has been advised by counsel in the negotiation,
execution and delivery of the Agreement;


          (b)        neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Company arising out of or in
connection with this Agreement and the relationship between the Administrative
Agent and the Lenders, on one hand, and the Company, on the other hand, in
connection herewith is solely that of debtor and creditor; and


          (c)        no joint venture exists among the Lenders with respect to
this Agreement or among the Company and the Lenders.


          8.16   Waivers Of Jury Trial. The Company, the Administrative Agent
and the Lenders hereby irrevocably and unconditionally waive trial by jury in
any legal action or proceeding relating to this Agreement and for any
counterclaim therein.


          8.17   Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Company that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Company
and other information that will allow such Lender to identify the Company in
accordance with the Act.


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officers as of the day and year first above written.


WYETH

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

CITICORP USA INC.,
Individually and as Syndication Agent By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
Individually and as Co-Documentation Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
Individually and as Co-Documentation Agent

By:__________________________________
     Name:
     Title:
By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,
Individually and as Co-Documentation Agent

By:__________________________________
     Name:
     Title:
By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
Individually and as Managing Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
Individually and as Managing Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION
(Recourse only to William Street Commitment Corporation) Individually and as
Managing Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

MORGAN STANLEY BANK,
Individually and as Managing Agent

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

BANCA NAZIONALE DEL LAVORO,
Individually and as Managing Agent

By:__________________________________
     Name:
     Title:
By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

ABN AMRO BANK N.V.

By:__________________________________
     Name:
     Title:
By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

SANPAOLO IMI S.P.A.

By:__________________________________
     Name:
     Title: By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

U.S. BANK N.A.

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

BANCO POPULAR DE PUERTO RICO,
NEW YORK BRANCH

By:__________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

SCHEDULE I


COMMITMENTS

> > Lender
> > 
> > JPMorgan Chase Bank, N.A.
> > Citicorp USA, Inc.
> > The Bank of Nova Scotia
> > Commerzbank AG, New York and Grand Cayman Branches
> > UBS Loan Finance LLC
> > Bank of America, N.A.
> > Barclays Bank PLC
> > William Street Commitment Corporation
> > Morgan Stanley Bank
> > Banca Nazionale del Lavoro
> > ABN Amro Bank N.V.
> > The Bank of New York
> > SANPAOLO IMI S.p.A.
> > U.S. Bank N.A.
> > Wachovia Bank, N.A.
> > The Northern Trust Company
> > Banco Popular De Puerto Rico, New York Branch
> > Total   Commitment
> > 
> >   $135,000,000.00
> >   $135,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $100,000,000.00
> >   $ 70,000,000.00
> >   $ 50,000,000.00
> >   $ 50,000,000.00
> >  $ 50,000,000.00
> >   $ 50,000,000.00
> >   $ 50,000,000.00
> >   $ 35,000,000.00
> >   $ 25,000,000.00
> >   $1,350,000,000.00

--------------------------------------------------------------------------------

SCHEDULE II


BANK ADDRESSES AND LENDING OFFICES




> > > JPMorgan Chase Bank, N.A.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Citicorp USA, Inc.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > The Bank of Nova Scotia
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Commerzbank AG, New York and
> > > Grand Cayman Branches
> > > 
> > > 
> > > 
> > > 
> > > UBS Loan Finance LLC
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Bank of America, N.A.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Barclays Bank PLC
> > > 
> > > 
> > > 
> > > 
> > > 
> > > William Street Committment Corporation
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Morgan Stanley
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Banca Nazionale del Lavoro
> > > 
> > > 
> > > 
> > > 
> > > 
> > > ABN Amro Bank N.V.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > The Bank of New York
> > > 
> > > 
> > > 
> > > 
> > > 
> > > SANPAOLO IMI S.p.A.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > U.S. Bank N.A.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Wachovia Bank, N.A.
> > > 
> > > 
> > > 
> > > 
> > > 
> > > The Northern Trust Company
> > > 
> > > 
> > > 
> > > 
> > > 
> > > Banco Popular De Puerto Rico, New York Branch
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 
> > > 270 Park Avenue, 4th Floor
> > > New York, New York 10017
> > > Attention: Thomas T. Hou
> > > Telephone: (212) 270-6072
> > > Facsimile: (212) 270-6637
> > > 
> > > with copies to:
> > > 
> > > 1111 Fannin, 10th Floor
> > > Houston, Texas 77449
> > > Attention: Chrry Arnaez
> > > Telephone: (713) 750-2782
> > > Facsimile: (713) 750-2789
> > > 
> > > 
> > > 388 Greenwich Street
> > > New York, New York 10043
> > > Attention: William Clark
> > > Telephone: (212) 816-8183
> > > Facsimile: (212) 816-8051
> > > 
> > > 600 Peachtree Street, Suite 2700
> > > Atlanta, Georgia 30308
> > > Attention: Patrick M. Brown
> > > Telephone: (404) 877-1506
> > > Facsimile: (404) 888-8982
> > > 
> > > 2 World Financial Center, 34th Floor
> > > New York, New York 10281
> > > Attention: Robert Taylor
> > > Telephone: (212) 266-7708
> > > Facsimile: (212) 266-7594
> > > 
> > > 677 Washington Boulevard
> > > Stamford, Connecticut 06901
> > > Attention: Marie Haddad
> > > Telephone: (203) 719-5609
> > > Facsimile: (203) 719-3888
> > > 
> > > 100 N. Tryone Street
> > > Charlotte, North Carolina 28255
> > > Attention: Amie Edwards
> > > Telephone: (704) 387-1346
> > > Facsimile: (704) 387-4605
> > > 
> > > 200 Park Avenue, 4th Floor
> > > New York, New York 10186
> > > Attention: Nicholas Bell
> > > Telephone: (212) 412-4020
> > > Facsimile: (212) 412-7800
> > > 
> > > 30 Hudson Street, 17th Floor
> > > Jersey City, New Jersey 07302
> > > Attention: Phillip Green
> > > Telephone: (212) 357-4597
> > > Facsimile: (212) 428-1066
> > > 
> > > 2500 Lake Park Blvd., Suite 300 C
> > > West Valley City, Utah 84120
> > > Attention: Erma Dell' Aquila / Edward Henley
> > > Telephone: (212) 537-1532 / 2484
> > > Facsimile: (212) 537-1867 / 1866
> > > 
> > > 51 West 52nd Street, 36th Floor
> > > New York, New York 10019
> > > Attention: Donna La Spina
> > > Telephone: (212) 314-0245
> > > Facsimile: (212) 765-2978
> > > 
> > > 500 Park Avenue
> > > New York, New York 10022
> > > Attention: Pam Del Vecchio
> > > Telephone: (212) 446-4289
> > > Facsimile: (212) 832-7129
> > > 
> > > One Wall Street, 21st Floor
> > > New York, New York 10286
> > > Attention: Tom McCormack
> > > Telephone: (212) 635-79010
> > > Facsimile: (212) 635-1481
> > > 
> > > 245 Park Avenue, 35th Floor
> > > New York, New York 10167
> > > Attention: Luca Sacchi
> > > Telephone: (212) 692-3130
> > > Facsimile: (212) 692-3178
> > > 
> > > 425 Walnut Street, 8th Floor
> > > Cincinnati, Ohio 45202
> > > Attention: Michael P. Dickman
> > > Telephone: (513) 632-3002
> > > Facsimile: (513) 632-2068
> > > 
> > > 301 South Collage Street, DC-6 NC0760
> > > Charlotte, North Carolina 28288
> > > Attention: David Simpson
> > > Telephone: (704) 715-9637
> > > Facsimile: (704) 383-6647
> > > 
> > > 50 South LaSalle Street, L-8
> > > Chicago, Illinois 60675
> > > Attention: Courtney L. O'Connor
> > > Telephone: (312) 557-5126
> > > Facsimile: (312) 444-4906
> > > 
> > > 7 West 51st Street
> > > New York, New York 10019
> > > Attention: Hector J. Gonzalez
> > > Telephone: (212) 445-1988
> > > Facsimile: (212) 245-4677